Citation Nr: 1814753	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-45 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II (diabetes).

2. Entitlement to service connection for central sleep apnea (CSA).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 2004. He, unfortunately, died in August 2012.  The appellant is his surviving spouse and, as discussed below, has been properly substituted as claimant in the claims addressed herein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2010 VA Form 9, the Veteran requested a Board hearing at the local RO.  Unfortunately, he died before the hearing could be held.  In January 2018, the VA sent a letter to the appellant and her representative to ask whether she wanted a Board hearing.  No response has been received.  Therefore, the Board deems the hearing request to be withdrawn and will proceed with consideration of the appeal.

In June 2016, during the pendency of the present appeal, the RO awarded SMC at the housebound rate from February 16, 2012.  As SMC based on the need for aid and attendance is a greater benefit than housebound benefits, the issue of entitlement to SMC based on need for aid and attendance is not moot.  

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran timely appealed the RO's February 2009 denial of service connection for CSA, PTSD, and diabetes and entitlement to SMC based on the need for aid and attendance of another or housebound status, but died in August 2012, prior to completion of the appeal. 

2. The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims on appeal to completion.

3. The Veteran's central sleep apnea was etiologically related to his service-connected reflex sympathetic dystrophy/complex regional pain syndrome, right lower extremity (RSD).

4. Service connection for major depressive disorder was already in effect, and the Veteran was not shown to have met the diagnostic criteria for a diagnosis of PTSD.

5. For the entire period on appeal, the Veteran had a factual need for the regular aid and attendance of another due to his frequent falls, inability to dress himself, and intermittent inability to attend to his activities of daily living.  


CONCLUSIONS OF LAW

1. . The appellant, Veteran's surviving spouse, is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2. The criteria to establish service connection for CSA, secondary to the service-connected RSD, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria to establish service connection for PTSD are not met.  38 U.S.C. §§ 1131, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. The criteria for SMC at the (l) level based on the Veteran's need for aid and attendance of another are met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

(a) Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121 (2012); 38 C.F.R. 
§ 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Prior to the completion of the Veteran's appeal of the February 2009 rating decision, the RO received confirmation of his August 2012 death.

In September 2012, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, which was also considered a request for substitution with regard to the Veteran's pending service connection claims.  See 38 U.S.C. § 5121A.

In December 2014, the RO allowed for the appellant's substitution in the Veteran's claims that were on appeal.  She was notified of this decision in a letter that same month. 

Therefore, the Board recognizes that the Veteran's surviving spouse has been properly substituted for the Veteran.  As the Veteran's death occurred after October 10, 2008, the appellant's claim is not one for accrued benefits, but remains his original claim into which she is substituted in his stead.  The issues have been recharacterized to reflect the correct procedural posture.

(b) Duties to Notify and Assist

In December 2008, VA made formal findings of unavailability for the Veteran's service treatment records from Brook Army Medical Center and Darnall Army Community Hospital.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a December 2008 letter, the RO informed the Veteran of all efforts made to locate these service treatment records and their continued unavailability.  He was asked to submit any such records in his possession.  Therefore, the Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts would be futile.  38 C.F.R. 
§ 3.159 (c)(2) (2017).

In this case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
      
Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).
      
With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for CSA - Analysis

The Veteran sought service connection for CSA, which he asserted was related to, or caused by, his military service or a service-connected disability.  

As an initial matter, the Board finds that the Veteran had a current diagnosis of central sleep apnea.  See December 2007 VA treatment record.

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's CSA was related to his service-connected RSD.  In March 2008, the Veteran underwent a sleep evaluation by a military physician as part of his yearly Temporary Disability Retired List evaluation.  The physician noted that the Veteran was on a morphine pump since July 2007 for his back pain and RSD.  The physician diagnosed the Veteran with CSA and opined that the CSA was likely from those narcotics.  The Board finds that this opinion to be adequate and highly probative as it is based on a thorough knowledge of the Veteran's treatment history, addresses his current RSD diagnosis, and provides an adequate explanation of the reasons and bases to support the opinion.  This is the only competent nexus opinion of record.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for CSA, secondary to the service-connected RSD, have been met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




Service Connection Claim for PTSD - Analysis

The Veteran sought service connection for PTSD.  He contended that he had PTSD that was related to or caused by service.  

A March 2004 Medical Evaluation Board psychiatry evaluation report indicated that the Veteran had a diagnosis of major depressive disorder related to his increasing pain.  No PTSD diagnosis was mentioned in his service treatment records.

The Veteran was afforded a VA mental disorders examination in August 2004.  He was diagnosed with a "mood disorder due to RSD and low back pain and pain, with major depressive like episode."  He reported seeing combat in Kosovo.  No specific stressor or PTSD diagnosis was noted.

An October 2007 VA mental health treatment note indicated that the Veteran wanted to know if he had PTSD. The treating psychiatrist stated that he reviewed that briefly, but spent most of the examination on depressive symptoms.  It was noted that the Veteran endorsed recurring thoughts of his time in combat and increased irritability, but did not mention hypervigilance, nightmares, or very intrusive thoughts.  A diagnosis of major depressive disorder was noted, but a diagnosis of PTSD was not.

A January 2008 VA mental health treatment note indicated that the Veteran reported having intrusive thoughts about his combat experience.  The diagnosis was moderate major depressive disorder and rule-out PTSD."  

An April 2008 VA mental health treatment note indicated that the Veteran was still having nightmares.

In June 2008, a VA psychologist diagnosed the Veteran with adjustment disorder with depressed mood, chronic.  There is no mention in the treatment note of a diagnosis of PTSD, PTSD symptoms, or a stressor.

A November 2008 VA psychotherapy treatment note indicated that the Veteran expressed concern that he had PTSD related to his involvement on two occasions in calling-in air strikes on what turned out to be civilian targets.  He described numerous symptoms, stating that his light spiraled out of control after that.  He described nightmares, avoidance behaviors, irritability, and difficulty concentrating.  No psychiatric diagnosis was listed.

On a June 2009 Vet Center Intake Form, the Veteran reported being exposed to combat for two months.  He stated that the Air Force dropped a bomb close to wear he was.  He stated that he did not fire a weapon at the enemy, was not exposed to friendly or hostile fire, and was not exposed to casualties, living or dead, aside from combat.  The Vet Center initial assessment was that the Veteran was seeking treatment because he was in constant pain due to an injury that he received while in the military.  The Veteran stated that after 16 years of service, the military wanted to put him out.  The assessment indicated that the Veteran was very depressed about his accident in the military and some of his experiences while in the military.  

A November 2009 Vet Center progress note indicated that the Veteran felt that the VA should be helping him with his PTSD.  The Veteran stated that he recently had an appointment at the VA Medical Center and a psychologist told him that he did not have PTSD.  The Veteran felt that just because he was not deployed does not mean that he does not have PTSD.  He stated that his injury was significant enough that he had morphine pump embedded into his body.  He stated that the whole event was traumatic and having to walk around with the pump was not an easy thing for him, as it was a reminder that he was never going to be physically able like he was prior to the accident where he did not have to be on morphine.  He stated that the psychologist at the VA Medical Center told him that the Veteran was there for "compensation."  The Veteran continued to have nightmares and was mistrustful of his surroundings and people, with feelings of anger and betrayal.  

A January 2010 Vet Center progress note indicated that the Veteran reporting seeing a psychologist at the VA Medical Center who told him that "after taking his case to the 'team,' they all determined that he did not have PTSD from his injuries, but that he may have PTSD from his recovery of dead bodies."  

A September 2010 VA treatment note indicated that the Veteran had previously been diagnosed with PTSD and a mood disorder due to general medical condition.  However, the diagnosis during that visit was a mood disorder not otherwise specified.

A March 2011 VA psychiatry treatment note indicated that the Veteran reported that he remained disappointed that he was not service-connected for PTSD.  The psychiatrist explained to the Veteran that patients with long term symptoms can be a residual deficit from PTSD rather than frank PTSD.  The psychiatrist diagnosed the Veteran with "depression likely multifactorial, including residual from Kosovo, genetic, chronic pain and general medical."

An August 2011 VA psychiatry telephone note indicated that the Veteran talked about how angry he was that he was not service-connected for PTSD and that he did not want to come back to the VA because he was not getting the documentation that he needed to obtain the service connection for PTSD.  He stated that no one could agree on what he had and that whether he got service connected for depression or PTSD he felt he was due what he deserved.  The VA psychiatrist stated that during the Veteran's single prior appointment with the psychiatrist the Veteran spent excessive time in the same discussion, despite the psychiatrist's repeated notation to the Veteran that he was service-connected for a mood disorder, rated 30 percent.  The psychiatrist diagnosed the Veteran with "depression likely multifactorial, including residual from Kosovo, genetic, chronic pain and general medical."
The Veteran was afforded a VA mental health examination in April 2012.  He was diagnosed with major depressive disorder, recurrent, severe without psychotic features. 

The Veteran was awarded service connection for major depressive disorder, but there is no evidence of a diagnosis of PTSD.  All of him symptoms were associated with his already service-connected major depressive disorder.  In fact, the preponderance of the evidence is against a finding that a diagnosis of PTSD was present during the period of the pendency of this claim.  Significantly, service connection for PTSD requires a diagnosis of PTSD in accordance with applicable criteria.  38 C.F.R. §§ 3.304(f); 4.125 (2017).  The Board finds that there is no diagnosis of record that meets the applicable criteria for a diagnosis of PTSD.  Even considering the September 2010 VA treatment note indicating that the Veteran had previously been diagnosed with PTSD, without narrative justification that the criteria for that diagnosis were met, that reference to a prior PTSD diagnosis is not probative.  Ultimately, the Board finds more competent and probative VA examinations and treatment notes that found that the Veteran's symptoms were not consistent with a diagnosis of PTSD. 

Service connection may only be granted for a current disability during the pendency of the appeal.  When a claimed disability is not shown, there may be no grant of service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  38 U.S.C. 
§§ 1110, 1131 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

To the extent that the Veteran attempted to establish a PTSD diagnosis through his own lay assertions, the Board finds that the Veteran was not competent to diagnose that he had a current diagnosis of PTSD, due to the medical complexity of the matter.  Training is required to diagnose mental disabilities and the Veteran was not shown to possess medical training.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran was not competent to make such a diagnosis.

In summary, after a review of all evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is against a finding that the Veteran had a diagnosis of PTSD in accordance with VA regulations since the date of claim and during the pendency of the appeal.  Because the preponderance of the evidence is against a finding that the Veteran met the threshold element of a current PTSD diagnosis per VA regulations, the threshold element of the claim is not met and the claim must be denied.   38 U.S.C. § 5107 (2012).

Entitlement to SMC - Analysis

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017). 

SMC at the (l) rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

In this case, according to a January 2004 Medical Evaluation Board Summary, the Veteran's pain was exacerbated with any maintained posture including sitting, standing, or walking.  He had hypersensitivity.

In an addendum to his November 2003 Report of Medical History as part of the Medical Board process, the Veteran stated that in his last job as the unit Personnel Administrative Center Supervisor he was replaced due to the difficult time he was having remembering, inability to perform to full capacity, not being able to work a full day, and memory loss.  He stated that he was having a very difficult time with both short-term and long-term memory.  He stated that his limitations started with not being able to wear his uniform, including long pants of any kind, a sock, or boots.  He was unable to tie a shoe.  He stated that his RSD caused hypersensitivity to the skin, causing pain when any of these items touched his skin.  The medications prevented him from driving, impaired his memory, and made him unable to complete a full day of work.  He was unable to sit or stand for longer than 30 minutes or walk a long distance.  He had to use a cane at all times.

In a February 2004 Medical Evaluation Board Addendum opinion, a physician diagnosed the Veteran with severe lumbosacral muscle strain and spasm with guarding, severe loss of range of motion of his lumbar spine, severe incomplete paralysis of the right sciatic nerve with musculature atrophy, and severe neuritis with decreased reflexes, atrophic changes, sensory disturbance, and constant pain in the sciatic nerve distribution on the right.  The physician stated that the Veteran had severe neurologic problems with unremitting back pain that left him with atrophy, muscle wasting, atrophic changes to his skin, and reflex, sensory, and motor loss to his right lower extremity, which required him to wear a Duragesic patch, take heavy narcotics, and have an implantable pain stimulator.  The Veteran could not walk without a cane, wear any kind of Army gear, or march or run.  During the evaluation, he was sitting uncomfortably in a chair and walked favoring his right leg with the need for a cane.  Thoracolumbar spine flexion was to 30 degrees, with pain at 10 degrees.

An August 2004 VA spine examination report indicated that the Veteran could walk for two to three blocks, was not unsteady, and did not have a history of falls.  The Veteran did not complain of difficulty with eating, grooming, bathing, toileting, or dressing.

The Veteran was afforded a VA joints examination in December 2005.  The Veteran reported that he fell off the edge of the deck of his home in April 2005 due to the weakness in his right lower leg.  He stated that he often had falls.  The VA examiner opined that the Veteran's RSD impaired his daily functional activities for self-care, as he had difficulty walking or standing on a regular basis, even without a flare-up.

A February 2008 VA Social Work Case Manager Note indicated that the Veteran and his wife reported that the Veteran needed assistance with dressing, bathing, activities of daily living, and was unable to drive.  

The Veteran was afforded a VA spine examination in June 2008.  He stated that he was unable to drive, do yard work, or do household chores due to his back pain.  He could walk for a few feet with the assistance of a cane when he was not in severe pain.  He used a wheelchair when he had severe pain.  He used a three-wheel electric scooter for community ambulation.  He was unsteady, with a history of falls.  His last fall was about a week prior to the examination.  He had difficulty getting in and out of bed and the bathtub, and required his wife's help.  He also had difficulty getting out of the car.  He was independent in eating, but needed assistance with grooming.  He took showers with his wife's help getting out of the bathtub.  He was unable to use a standard commode, but could use a raised commode with nearby handles.  His wife helped dress his lower body.  

In December 2008, the Veteran's treating VA physician stated that the Veteran needed assistance with dressing and could not put on his socks or tie his shoes.  He was able to use the toilet by himself, but had accidents because he was not able to get to the toilet in time.  He had generalized weakness and stiffness in his legs, with frequent falls occurring at least three times a week.  His legs gave way and he had loss of mobility in his joints.  He had atrophy in the right lower leg and it was staring to contract.  He was able to bear weight for short periods only and needed support to maintain his balance.  He had problems with speech, memory loss, constipation, occasional loss of bladder control, poor balance, and needed assistance with activities of daily living.  He rarely left the house and only went to appointments.  He always walked with supervision due to his frequent falls.  

In May 2010, the Veteran's treating physician stated that the Veteran could walk and get around unassisted, dress himself unassisted, attend to the needs of nature unassisted, wash and keep himself ordinarily clean and presentable, and physically and mentally protect himself from the everyday hazards of life.

The Veteran was afforded a VA mental disorders examination in April 2012.  The VA examiner stated that the Veteran's symptoms included neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

On review, the evidence establishes that the Veteran actually required regular personal assistance due to physical limitations related to his service-connected disabilities.  Specifically, the Veteran was unable to dress himself, get into and out of the bathtub by himself, consistently get to the toilet in time, drive, and attend to his activities of daily living.  He reported frequent falls starting in April 2005, and required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  For these reasons, the Board finds that the Veteran had a factual need for the regular aid or attendance of another person; therefore, the criteria for SMC at the (l) level based on the need for regular aid and attendance of another person due to the service-connected disabilities were met for the entire period on appeal.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met for the entire period on appeal.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C. § 1114(l)(s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot for the period prior to February 2012.

ORDER

Service connection for sleep apnea, secondary to the service-connected RSD, is granted.

Service connection for PTSD is denied.

SMC at the (l) level based on the need for regular aid and attendance of another is granted.
REMAND

Here, the Veteran had a current diagnosis of diabetes.  See October 2011 VA treatment record and he contended that his diabetes was related to service.  A review of the service treatment records reveals at least one elevated blood pressure reading.  During his lifetime, the Veteran had not been afforded a VA examination on this matter.  The Board finds it necessary to obtain a VA medical opinion on this issue prior to further appellate consideration.   See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion regarding the nature and etiology of the Veteran's diagnosed diabetes.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should provide the following opinions:

a) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the diagnosed diabetes was related to or caused by service.  **In doing so, address whether any elevated blood glucose levels during service (see September 2003 lab findings) was an early manifestation of the current diabetes.

b) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the diagnosed diabetes was proximately due to, caused, or aggravated his service-connected disabilities, including major depressive order, and reflex sympathetic dystrophy/complex regional pain syndrome.

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. After completion of the above and compliance with the requested action has been ensured, adjudicate the remaining issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


